MEMORANDUM **
Juan Carlos Higuera-Cruz appeals his conviction for importing and possessing 6.62 kilograms of methamphetamine, in violation of 18 U.S .C. §§ 952 and 960, following his conditional guilty plea. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Higuera-Cruz contends that the district court erred by denying his motion to suppress his post-detention statements which allegedly were made outside the six-hour “safe harbor” of 18 U.S.C. § 3501(c), during a pre-arraignment delay in violation of Federal Rule of Criminal Procedure 5(a). We review de novo the district court’s interpretation of 18 U.S.C. § 3501(c), United States v. Wilson, 838 F.2d 1081, 1083, 1085 (9th Cir.1988), and review for clear error its factual findings related to the pre-arraignment delay. United States v. Padilla Mendoza, 157 F.3d 730, 732 (9th Cir.1998).
Even assuming, as Higuera-Cruz argues, that the statements fell outside of the “safe harbor,” he has failed to refute the district court’s findings that: (1) no “prejudicial pre-arraignment delay” evidence was presented before the district court; (2) any delay in obtaining statements from Higuera-Cruz was reasonable; and (3) his confession was otherwise voluntary. See 18 U.S.C. § 3501(c); United States v. Halbert, 436 F.2d 1226, 1230, 1237 (9th Cir.1970) (placing burden on defendant to show, pursuant to Rule 5(a), that a confession should be suppressed due to pre-arraignment delay); see also United States v. Van Poyck, 77 F.3d 285, 289-90 (9th Cir.1996) (concluding that defendant’s non-“sale harbor” statements were admissible because overnight or weekend delays are reasonable). The district court’s findings were therefore not clearly erroneous and it properly admitted Higuera-Cruz’s confession. See Halbert, 436 F.2d at 1237 (stating defendant’s confession, which was given two days after defendant’s arrest, *551was admissible where there were no oppressive police practices prior to his confession and no evidence that the delay contributed to the confession).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.